                      IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO

BRETT HENDRICKSON,

              Plaintiff,

v.                                                NO. 1:18-CV-01119-RB-LF

AFSCME COUNCIL 18; MICHELLE
LUJAN GRISHAM, in her official
capacity as Governor of New Mexico; and
HECTOR BALDERAS, in his official
capacity as Attorney General of
New Mexico,

              Defendants.


                       NOTICE OF COMPLETION OF BRIEFING


       Plaintiff Brett Hendrickson, by the undersigned counsel, pursuant to Local Rule 7.4(e),

hereby gives notice that briefing is now complete on Plaintiff’s Motion for Summary Judgment

(Doc. 33).

                                           Respectfully Submitted,

                                           /s/ Patrick J. Rogers
                                           Patrick J. Rogers
                                           Patrick J. Rogers, LLC
                                           20 First Plaza
                                           Suite 725
                                           Albuquerque, NM 87102
                                           505-938-3335
                                           patrogers@patrogerslaw.com

                                                  -and-




                                              1
                                /s/ Brian K. Kelsey
                                Brian K. Kelsey (Pro Hac Vice)
                                Jeffrey M. Schwab (Pro Hac Vice)
                                Reilly Stephens (Pro Hac Vice)
                                Liberty Justice Center
                                190 South LaSalle Street, Suite 1500
                                Chicago, Illinois 60603
                                Telephone (312) 263-7668
                                Facsimile (312) 263-7702
                                bkelsey@libertyjusticecenter.org
                                jschwab@libertyjusticecenter.org
                                rstephens@libertyjusticecenter.org

                                Attorneys for Brett Hendrickson
I hereby certify that the
foregoing pleading was filed
electronically and served
through the CM/ECF system
this 3rd day of August, 2019,
which causes all parties of
record to be served.


/s/ Patrick J. Rogers




                                   2
